Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejection under 35 USC 112 with respect to claims 3, 4 and 13 have been overcome by applicant’s amendments and claim 6 overcome by its cancelation.
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 6, 7, 9-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon 6,491,299.  
As to claims 1, 2, 6, 7, 9 and 11, Gordon shows a dispenser capable of displaying a deck of equally sized cards with a generally rigid horizontal planar base 11 housing 12 including a fixed rear wall 14 of substantially the same height as the front wall  and side walls 15 that are capable of displaying cards without staggering their orientation. The walls give open access to the cards at both the front and the rear and capable of being used to move cards front to rear and lift the entire deck. The front region shown in fig. 1 is capable of only enabling the display of the front card while displaying a value and blocking the rest of the card and other playing cards.  A cut out portion in the front wall as called for by claim 10 is considered shown in fig. 1. The walls of Gordon are considered to have regions capable of displaying promotional information as called for by claims 4 and 15. 
Base 10 in Gordon is considered a top covering as called for by claim 16 that has a region on its outer surface capable of displaying promotional information. 
Claim 3 transparent
Claim(s) 1, 2, 4, 6, 7, 9-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balmforth 1,659,588.  
As to claims 1, 2, 6, 7, 9 and 11, Balmforth shows a dispenser capable of displaying a deck of equally sized cards with a generally rigid horizontal planar base 7 housing H including a rear wall of substantially the same height as the front wall 18 and side walls 17 that are capable of displaying cards without staggering their orientation. The walls give open access to the cards at both the front and the rear and capable of being used to move cards front to rear and lift the entire deck. The front region shown in fig. 1 is capable of only enabling the display of the front card while displaying a value and blocking the rest of the card and other playing cards.  A cut out portion in the front wall as called for by claim 10 is considered shown in fig. 1 as it slopes lower towards the edges. The walls of Balmforth are considered to have regions capable of displaying promotional information as called for by claims 4 and 15. 
Base 10 in Balmforth is considered a top covering as called for by claim 16 that has a region on its outer surface capable of displaying promotional information. 

Claim 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Wear D410,686
While Gordon shows an upright base with rectangular side walls, Wear teaches designing them as the sidewall trapezoidal and at an angle. To have selected one known shape over another would have been an obvious matter of design choice in selecting one alternative shape in place of another. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
With respect to claim 12, the structure of Gordon only an upright housing without any support. Shaping the housing at an angle with triangle shaped side wings to support is shown in Wear.  To have sloped Gordon and provided side wings would have been obvious in order to angle the housing for better viewing and to more firmly connect it to the base. 
Claim 5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Balmforth in view of Wear D410,686
While Balmforth shows an upright base with rectangular side walls, Wear teaches designing the sidewalls trapezoidal and at an angle. To have selected one known shape over another would have been an obvious matter of design choice in selecting one alternative shape in place of another. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claim 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of matters old and well known. 
While Gordon shows does not discuss any materials on his base, it is considered old and well-known to provide anti slip and protective rubber coverings on the bases of an apparatus to prevent it from slipping and damaging the supporting surface.  One faced with such a problem in Gordon would surely have found providing an elastomeric material to the bottom an obvious solution. 
As to claims 17 and 18, the use of inserts and adapters to change and adjust the dimensions of a device to make it suitable for more than a single application is considered known. To have included adapters with Wear would have been obvious in order to insert different products of different sizes and dimensions as desired. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.).

Claim 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balmforth in view of matters old and well known. 
While Balmforth shows does not discuss any materials on his base, it is considered old and well-known to provide anti slip and protective rubber coverings on the bases of an apparatus to prevent it from slipping and damaging the supporting surface.  One faced with such a problem in Balmforth would surely have found providing an elastomeric material to the bottom an obvious solution. 
As to claims 17 and 18, the use of inserts and adapters to change and adjust the dimensions of a device to make it suitable for more than a single application is considered known. To have included adapters with Wear would have been obvious in order to insert different products of different sizes and dimensions as desired. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.)
Conclusion
Applicant's arguments filed 1/4/20 have been fully considered but are considered moot in view of the new grounds for rejection above. 
Applicant argues that the limitation of claim 1 referring to a housing “for maintaining, dispensing and displaying one or more playing cards of the type dealt to each of the players to play the game” is not mentioned in Gordon.  Most broadly both the claimed invention and the applied are show apparatus and structure for holding and dispensing cards in general.  The fact that one wishes to use such cards for playing a game or tracking other features of a game such as “bidding” is not a structural limitation.  Applicant’s notion that by their “bid cards, unlike Applicant's apparatus, are meant to be staggered and displayed—all at the same time” is not supported by the art.  Note Gorden makes no mention of his device “staggering” his cards. Applicant uses a totally different picture of a totally different bidding box to come to this conclusion.  Since this bidding box shown is not Gordon, it cannot be relied upon to make the conclusion that the cards of Gordon are also staggered. 
Applicant further attempts to annotate fig. 3A of Gordon to shows that his bottom wall is “intentional obtuse angle that permits the card housing and the bid cards to angle backwards”. Yet there is no mention in Gordon of this angle. Further one cannot rely on drawings that are not drawn to scale. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  In opposition to applicant’s assumptions with respect to fig. 3a, further viewing fig. 3b show that such walls are indeed at a right angle.  As such, there is no evidence to support applicant’s conclusions and the grounds for rejection has not been shown to be in error. 
	Applicant point to Col 3, lines 33-37, concluding that such resolves the issue.  Yet this portion of Gordon’s disclosure is discussing totally different elements.  There the angle of the cards in a backward direction is in some way accomplished by “the cut oiut area of the top part”.  Any angle being formed by the cards appear to be with respect to all the cards that are placed in the housing.  Such does not necessarily conclude that such are staggered. The referenced “angle” is his disclosure refers in some way to “the cut out area” that acts to angle the cards and presumably the bottom part to make the easier to see and remove.  His disclosure is in fact quite ambiguous and unclear especially where his fig. 1 does not appear to show any angles between 10 and 12.  Regardless, applicant’s position is clearly not definitively resolved.  Instead his position relies on much speculation about any angular structure applicant is attempting to rely on to distinguish him apart from his claimed invention.  Such speculation cannot be used to show the grounds for rejection is in error. 
    Subsequently, applicant points to the limitation of, “...with the bottom and rear walls of the Interior [of the housing] forming a right angle there between one another, so as to be capable of containing an entire deck of playing cards of the type being dealt to the players and displaying said one or more playing cards, one at a time, without staggering the orientation of the playing cards. This limitation was clearly treated in the rejection on pg. 4, ln. 18.  As set forth in response to applicant’s remarks, Fig. 3b of Gordon is considered to clearly suggest such a limitation in a right angle between the bottom and rear walls that would result in unstaggering of any cards place within the housing.  Note that in evaluating a reference, it is proper to take into account not only the specific teaching of the reference(s) but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  As such, no error with respect to this limitation being met by Gordon is found with respect to the rejection. 

   Applicant argues his further clarified amendments with respect to “generally horizontal planar base" and its “single integrated housing” to ‘'collectively comprise a single integrated rigid assembly, without any movable or articulable parts positioned there between” distinguishes over the Gordon. The examiner does not agree. The first recitation with respect to the any structure that would constitute a “single integrated housing is broad and subjective.  Two parts can be integrated together.  Further, where element 10 of Gordon is considered a “housing”  for maintaining and dispensing cars, such is clearly a describable as “single” and “integrated”.  Lastly, the housing and the base of Gordon does not show any “movable or articulable parts as shown in his fig. 1.  Instead his housing is inserted into slot 13 of element 10.  Such a relationship is not movable or articulable.  To the extent that applicant appears to intend to in some why recite that such would not be separable or a made as a single piece, such would also not represent a non-obvious difference.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  As such to have made the elements of Gordon integral with each other would have been an obvious matter of choice. 
With respect to Balmforth, applicant first highlights the limitation of a "single integrated housing” member. Such is considered clearly shown by 18 where there is on singular element. To the extent that applicant may have intended to recite that the device must have only a single compartment in which cards may be place, the scope of the claim of merely a “single integrated housing” is insufficient. Even such was the intention, the elimination of additional elements and there function has been found obvious.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient)  As such, to have deleted the second compartment of Balmforth would have been obvious where a second containment area of cards was not desired. 
With respect to claim 1 requirement that the “generally horizontal planar base and said housing collectively comprise a single integrated rigid assembly, without any movable or articulable parts positioned there between” is considered clearly met where his housing 18 is considered to be integrated to his base 6 without any movable or articulable parts. Such meet the scope of the claim.  It is not material to that scope whether or not additional elements that may be “foldable” are shown where the claims are recited in open language that the prior art need only “comprise” a housing and a base that is single and integrated. Hence no major modifications to Balmforth is necessary to meet the limitations of the claims and the grounds for rejection has not been shown to be in error. 
With respect to applicant’s arguments to Wear, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wear is used to teach the obviousness of modifying the shape and relationship of the housing to the base and the sidewalls to angle cards rearward. Applicant argues that Wear cannot be combined with another reference. However, such is not the nature of the rejection.  Instead, Wear is relied upon for his teaching in the design of a card holder such that it has a rearwardly inclining housing.  An artisan is not compelled to blindly follow the teaching of one prior art reference over another without the exercise of independent judgement. Lear Siegler, Inc. v. Aeroquip Corp., 733 F.2d 881, 889, 221 USPQ 1025, 1032 (Fed. Cir. 1984). Here where the upright relationship of the housing in Gordon or Balmforth may be an undesireable design, Wear teaches how such can alternatively be inclined rearwardly.  As such, the combination of references has not been shown to be in error. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711